           Case 1:19-cv-03729-DLF Document 35 Filed 07/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




BLACK ROCK CITY LLC, et al.

        Plaintiffs,

v.                                                          Civ. Action No. 1:19-cv-03729-DLF

DAVID L. BERNHARDT, et al.

        Defendants.

__________________________________

                        NOTICE OF FILING OF JOINT APPENDIX

        Plaintiffs Black Rock City LLC and Burning Man Project (collectively, “BMP”) hereby

file the Joint Appendix, as prepared jointly by the parties in accordance with LCvR 7(n).

                                     Respectfully submitted this 12th day of July 2021.

                                             By:    /s/ Rafe Petersen

                                             HOLLAND & KNIGHT LLP

                                             Rafe Petersen (Bar ID Number: 465542)
                                             Nicholas W. Targ
                                             Alexandra E. Dobles
                                             800 17th Street NW, #1100
                                             Washington, D.C. 2006
                                             (202) 419-2481

                                             David S. Levin (CA Bar No. 156336)
                                             LEVIN LAW FIRM
                                             Admitted pro hac vice
                                             405 Sherman Ave
                                             Palo Alto, CA 94306-1827
                                             (650) 858-8500

                                             Attorneys for Plaintiffs Black Rock City LLC and
                                             Burning Man Project



#76848819_v2
